Rumsey, J.:
The plaintiffs are master plumbers engaged in business in the city of New York, and were such in the month of December, 1894. .The defendant was the owner of a house in Fifty-sixth street iu that city, and in the month of December, 1894, lie employed the plaintiffs . to do some plumbing in that house. Conversations were had with regard to the amount and cost of the work, which was estimated at that time to be considerably less than afterwards was expended upon it. The plaintiffs undertook the work, but it was speedily ascertained, that in addition to the plumbing, a large amount of carpenter work and painting would be necessary, and the defendant. *205employed the plaintiffs to procure that work to be done as it might be required. The plaintiffs proceeded with the work until it was finally finished about the 16th day of February, 1895. The whole cost of the work amounted to $7,851.89. There was paid upon it, from time to time, in cash payments and by offsets which were allowed to the defendant, the sum of $5,229.11, leaving a balance unpaid of $2,625.78, as is claimed by the plaintiffs. This sum not having been paid, the plaintiffs, on the 2d of April, 1895, filed a mechanic’s lien against the house, which this action was afterwards begun to foreclose. Upon the trial the serious question litigated, in addition to the value of the work, was whether the contract with the plaintiffs was a valid one, so that they were entitled to recover the amount of the bill.
It appeared that the plaintiffs were master or employing plumbers, and that a very large portion of the claim which they made was for work done and materials furnished by them in that business. The plaintiffs, although they had a certificate of competency to do work as plumbers under the provisions of chapter 602 of the Laws of 1892, had never registered their name and address at the office of the board of health, or received a certificate of such registration, as required by that statute; and the defendant claimed that as the statute, in terms, made it unlawful for any person to carry on or engage in the trade or business of an employing plumber in any of the cities of the State unless his name and address had been registered with the board of health as required (Laws of 1892, chap. 602, § 6; Laws of 1893, chap. 66), they were not entitled to recover for the work thus made unlawful by the statute. Upon the trial the referee held that the contract by the plaintiffs to do the plumbing was unlawful because they had not complied with the statute cited above; that the contract was an entire contract, and, therefore, the whole of it was unlawful; and that for that reason the plaintiffs were not entitled to recover anything, either upon the plumbing contract or the contracts for painting and carpentering work which they had procured to be done. And from the judgment entered upon this report this appeal is taken.
It is objected by the plaintiffs, in the first place, that the invalidity of the contract is not sufficiently pleaded. The answer sets up as a separate defense that at the! time set forth in the complaint dur*206ing which the plaintiffs claim to have performed work, labor and services for the defendant, and furnished materials, the plaintiffs had failed to register their names with the board of health of the city of New York. No objection was taken to this pleading before the trial. It must be read in connection with the complaint by which the plaintiffs sought to recover for plumbing, as well as other things. It was not necessary for the defendant to set out the statute, which the court was bound to take notice of. It was simply necessary to set up those facts which were required to enable the court to see that the plaintiffs, as to a portion of this work at least, were required, before they could undertake it, to register their names and addresses with the board of health of the city of New York; and when the defendant had alleged that this was not done, the invalidity of the contract to do plumbing necessarily followed as a conclusion of law, from the provisions of the statute of which the court was bound to take notice. While, therefore, the pleading is not to be commended for its form, and might have been more explicit, yet it is sufficient at this stage of the action to raise the question presented by the defendant and upon which the ■case was decided by the referee. In express terms, the statute provides that it shall not be lawful for any person to engage in or carry on the trade, business or calling of an employing or master plumber, in any of the cities of this State, unless his name and .address should have been registered as above prescribed. It has been determined that this statute is constitutional. (People ex rel. Nechamous v. Warden, etc., 144 N. Y. 529.) It hardly needs the ■citation of authorities to establish the proposition that, as the contract to do plumbing under these circumstances is unlawful, the ■courts will not give any aid in enforcing it and will not permit a person to recover anything because he has performed it. (Broom Leg. Max. [2d ed.] 576 ; Leavitt v. Palmer, 3 N. Y. 19.) So far .as the plumbing is concerned, therefore, the plaintiffs clearly were not entitled to recover in this action.
But the referee went further and held that the contract was an entire contract; that as a portion of it was void, the whole was void, .and that, therefore, the plaintiffs were not entitled to recover anything. The evidence shows that the plaintiffs were first employed vto do the plumbing in the house; that almost immediately after the *207work was begun it was ascertained that a large amount of work of other kinds would be necessary before the house could be put in condition to occupy. This work consisted of carpenter and mason work and plastering and painting. In no sense could this be said to be incidental to the plumbing, because it appears that it-largely consisted in the removal of partitions and other changes in the interior of the house, which had no necessary connection with the plumbing work done exclusively by the plaintiffs. This work, except the plumbing, was done by persons who were employed for that particular purpose by the plaintiffs, under the instructions of the defendant; and while the plaintiffs, having employed them, were bound to pay them, they incurred no liability to the other workmen not engaged in plumbing, by reason of the plumbing contract, but the liability to these workmen grew out of their employment to do the kind of work which they did in order to complete the house in respect of matters which wore entirely independent of the plumbing and had nothing to do with it. The amount to be paid to each one of these workmen was a matter between himself and the plaintiffs acting for the defendant. It depended upon the amount of his work, the time taken in it, and its value; and the payment to persons employed in different kinds of work liad no relation whatever to the amount to be paid to a man employed in any other kind of work. The contract in that regard clearly was a severable contract within the definition given of that kind of a contract in the text books and the authorities, in which a contract is said to be severable when the part to be performed consists of several distinct and separate items, and the price to be paid is proportioned to each item or is left to be implied by law. (2 Pars. Cont. 517; Ming v. Corbin, 142 N. Y. 340.) The conclusion of the referee, therefore, that the plaintiffs were entitled to recover nothing because this contract was entire and thus void in all its parts, cannot be sustained.
The plaintiffs claim also that the payments which were made upon the work from time to time were applied by them, upon the plumbing, and should be credited upon that, and that for that reason they are entitled to recover the difference between the amount of the other work and the remnant of payments applicable upon that work, after the plumbing has been fully paid for. It is unnecessary to consider this contention. Whether the payments *208which were confessedly made upon general account were sufficient, after paying the legal items to which they should lie first applied (Huffstater v. Hayes, 64 Barb. 573), to make any material reduction upon the amount claimed for plumbing, and how much, if any, should be applied upon the plumbing, can only be made to appear by testimony taken upon that point upon the new trial which it is necessary to order, and need not be considered here.
For the error of the referee above stated, however, a new trial must be ordered before another referee, with costs to the appellant to abide the event.
Van Brunt, P, J., and Patterson, J., concurred.